[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                       SEPTEMBER 28, 2010
                            No. 09-15543                   JOHN LEY
                        Non-Argument Calendar               CLERK
                      ________________________

              D. C. Docket No. 08-00539-CV-ORL-22GJK

DAVID BINIASHVILI,


                                                         Plaintiff-Appellant,

                                 versus

EDWARD J. BOHNE, III,

                                                                 Defendant,

PINO TILE HOLDINGS, LLC,
ADP TOTALSOURCE,


                                                      Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________
                         (September 28, 2010)
Before DUBINA, Chief Judge, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Appellant David Biniashvili appeals pro se from the district court’s grant of

summary judgment in favor of ADP TotalSource, Inc. (“ADP”) and Pino Tile

Holdings, LLC (“Pino Tile”) on Biniashvili’s claims brought pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

      We review a district court’s grant of summary judgment de novo, “draw[ing]

all factual inferences in the light most favorable to the non-moving party.” Shiver

v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008). Summary judgment is

appropriate where there are no genuine issues of material fact that should be

decided at trial. Id. Summary judgment should be entered against “a party who

fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which the party will bear the burden of proof at trial.”

Id. at 1343–44 (internal quotation marks omitted).

      Title VII makes it unlawful for an employer “to fail or refuse to hire or to

discharge any individual, or otherwise to discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.” 42

U.S.C. § 2000e-2(a)(1). Title VII also makes it unlawful for an employer to

                                          2
retaliate against an employee for his participation in certain statutorily protected

activities:

       It shall be an unlawful employment practice for an employer to
       discriminate against any of his employees . . . because he has opposed
       any practice made an unlawful employment practice by this
       subchapter, or because he has made a charge, testified, assisted, or
       participated in any manner in an investigation, proceeding, or hearing
       under this subchapter.

42 U.S.C. § 2000e-3(a). “In order to prove retaliation under Title VII, a plaintiff

must show that (1) she engaged in statutorily protected activity, (2) an adverse

employment action occurred, and (3) the adverse action was causally related to the

plaintiff’s protected activities.” Gregory v. Ga. Dept. of Human Resources, 355

F.3d 1277, 1279 (11th Cir. 2004) (internal quotation marks omitted).

       When reviewing discrimination claims that are supported by circumstantial

evidence, we generally employ the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S. Ct. 1817, 1824

(1973). See Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir. 2004).

Under this analysis, a plaintiff is initially required to establish a prima facie case

of discrimination. McDonnell Douglas, 411 U.S. at 802, 93 S. Ct. at 1824. The

burden of proof then shifts to the employer to articulate a legitimate,

nondiscriminatory reason for its actions. Id.



                                           3
      “If the employer satisfies its burden by articulating one or more reasons,

then the presumption of discrimination is rebutted, and the burden of production

shifts to the plaintiff to offer evidence that the alleged reason of the employer is a

pretext for illegal discrimination.” Wilson, 376 F.3d at 1087. If the proffered

reason is one that might motivate a reasonable employer, a plaintiff cannot recast

the reason, but must “meet that reason head on and rebut it.” Chapman v. AI

Transport, 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc). Quarreling with the

wisdom of the employer’s decision is not sufficient. Id.

      First, we conclude that the district court did not err in construing

Biniashvili’s “retaliation” claim as an extension of his substantive discrimination

claim. Biniashvili’s retaliation complaint appears to be an alternatively captioned

restatement of his substantive discrimination complaint. Biniashvili expressly

incorporates the factual bases for his substantive discrimination complaint into his

retaliation claim and he does not allege in his complaint—and he has not since

alleged—that he engaged in a statutorily protected activity, such as opposing an

unlawful employment practice or participating in proceedings against his

employer. Because he has not alleged that he engaged in a statutorily protected

activity, Biniashvili cannot make out a prima facie case of retaliation. Therefore,

under the liberal-construction rule for pro se litigants, we conclude that the district

                                           4
court properly incorporated the elements of Biniashvili’s retaliation claim into his

substantive discrimination claim. See Albra v. Advan, Inc., 490 F.3d 826, 829

(11th Cir. 2007) (holding pro se pleadings are entitled to a liberal construction).

      The district court also properly granted summary judgment to both Pino Tile

and ADP. Even assuming that Biniashvili is able to establish a prima facie case of

discrimination, Pino Tile has presented legitimate, non-discriminatory reasons for

Biniashvili’s termination, which he has not rebutted. Pino Tile has identified

multiple instances of Biniashvili’s unprofessional conduct and insubordination.

Biniashvili provided no evidence to contradict two of those instances, each of

which involved confrontations between Biniashvili and Pino Tile management.

These confrontations could serve as legitimate grounds on which to terminate an

employee and Biniashvili has not presented evidence sufficient to create a genuine

issue that they were merely pretext for illegal discrimination. The district court’s

grant of Pino Tile’s motion for summary judgment was therefore appropriate.

      Further, Biniashvili has presented no evidence to suggest that ADP

participated in Pino Tile’s decision to fire him. Rather, substantial evidence of

record suggests that ADP did not have the authority to compel Pino Tile to take

any employment action with respect to Biniashvili. Because Biniashvili cannot

establish that ADP took any action leading to his termination or the delay of the

                                          5
bonus payments, he cannot establish a prima facie case against ADP.1

Accordingly, the district court appropriately granted ADP’s motion for summary

judgment.

       AFFIRMED.




       1
         Even assuming that he could establish a prima facie case that ADP was liable for Pino
Tile’s decision to fire him, Biniashvili’s claim would still fail for the reasons that his claim
against Pino Tile fails. The record contains independent, non-discriminatory reasons for his
termination. Biniashvili is unable to show that these reasons are a pretext for unlawful
discrimination.

                                                6